Case 3:19-cv-02561-WHO Document 107-2 Filed 09/11/20 Page 1 of 7




           EXHIBIT A
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 2 of 7
                                                              | StarKist


      enter search terms                                                             ESPAÑOL




                                                         Recipes

                                                        Products

                                                      Where to Buy

                                                      Healthy Living

                                                       What’s New

                                                         Connect

                                                         Charlie®

                                                          About


    FAQ

    If I have other questions or comments about StarKist® products, how do I contact you?

    You can call StarKist® Consumer A airs at 1-800-252-1587, Monday-Friday between the hours
    of 9:00 a.m. - 5:00 p.m. ET or click here to email us.

    How can I get a StarKist coupon?

    StarKist makes coupons available to consumers in a few di erent ways. This includes in-store
    o ers, on the package or featured in magazines and coupon supplements (in mail or Sunday


https://starkist.com/faq                                                                           1/6
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 3 of 7
                                                              | StarKist

    paper). The best way to get the latest information about StarKist special o ers is to join our
    community. Also, make sure to follow us on Facebook and Twitter!

    Where are your products packed?

    The majority of our tuna is produced in either American Samoa (which is a territory of the
    United States) or Ecuador. While a small amount of our tuna is also produced in Thailand, all
    facilities must follow the same stringent United States government regulations as plants
    located inside the country. The FDA and other United States regulatory agencies regulate our
    operations. In compliance with Federal regulations, if any of our products was produced
    outside of the United States or one of its territories, the label will list the country of origin. If a
    product does not speci cally state the country of origin, then you can assume it has been
    produced in the United States or a U.S. territory.

    Where is your tuna caught / is your tuna farm-raised?

    All of StarKist's tuna is wild-caught. The majority of the tuna StarKist obtains is from the Paci c
    Ocean and the Western Atlantic sheries. We do not use farm-raised tuna.

    Why is white albacore tuna not always white?

    Since tuna is a natural product, you will notice some natural variation in the color of the sh.
    Albacore is the only species that can be labeled as "White Tuna"; however, the actual color of
    albacore tuna ranges from whitish pink to creamy beige. Factors such as the region where the
     sh was caught, or the age and diet of the sh can a ect the color.

    What species of tuna do you use?

    Tuna labeled as "Light Meat" may contain one or more varieties of light meat species, usually
    Skipjack or Yellow n tuna. Tuna labeled as "White Meat" contains Albacore tuna.

    Is there Mercury in Canned Tuna?

    Canned tuna is safe and canned light meat tuna is listed on the EPA/FDA advisory as one of the
     sh that has very low levels of methylmercury. The trace levels of methylmercury found in
    canned tuna are far below the 1.0 parts per million (ppm) standard the FDA has set as safe.
    FDA testing has shown that canned light meat tuna has an average of 0.1 parts per million
    (ppm) and that Albacore (white meat) tuna has an average of 0.35 ppm. StarKist has
    appropriate testing procedures in place to ensure that both our light meat canned and white
    meat canned tuna are well below the FDA limit of 1 ppm.

    For more information, go to the FDA's website at www.fda.gov or call the FDA Center for Food
    Safety Information Line at 1-888-SAFEFOOD.

    Does StarKist add MSG?

    "The majority of StarKist products do not contain Monosodium Glutamate (MSG). Only the
    Ranch avor Tuna Creations contains MSG."
https://starkist.com/faq                                                                                      2/6
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 4 of 7
                                                              | StarKist

    What is pyrophosphate?

    Pyrophosphate is a common food grade additive used in a variety of products from chicken
    nuggets to toothpaste. It's often added to canned tuna to help prevent the natural formation
    of mineral crystals. Pyrophosphate is only found in our albacore products since these crystals
    form most often in albacore tuna.

    Does StarKist Tuna contain any gluten or grain ingredients?

    Most StarKist Tuna products are gluten-free; however, there are several exceptions:

            Tuna Creations® Herb & Garlic contains wheat and barley.
            Additionally, the crackers in the StarKist Lunch to-Go® and Tuna Salad Lunch to-Go® would
            contain gluten.

    Please note that due to product changes or new product introductions, we always recommend
    you check the ingredient statement for the most current ingredient information.

    What kind of vegetables are used in the vegetable broth?

    Vegetable broth is added to some StarKist Tuna products as a avor enhancer. The broth must
    consist of two or more of the following: beans (including soybeans), cabbage, carrots, celery,
    garlic, onions, parsley, peas, potatoes, green or red bell peppers, spinach, or tomatoes.

    If you have dietary restrictions or allergies to any of these ingredients, you might want to try
    StarKist Low Sodium Chunk Light or Very Low Sodium Chunk White Tuna in cans* (which
    contains only tuna and water). Also, StarKist Selects® Solid Light Tuna Fillet, packed in water or
    olive oil, does not contain vegetable broth.

    *Please note, StarKist Chunk Light Tuna, Low Sodium and StarKist Albacore Tuna, Low Sodium in
    pouches do contain vegetable broth.

    Consumers should consult product labels prior to consumption to double check for allergens as
    product formulations can change.

    What is the shelf-life of StarKist canned tuna and avor fresh pouches?

    All unopened StarKist products have a recommended shelf life of up to three years, provided
    the product has been stored under normal conditions and the can or pouch appears normal
    and is not damaged.

    A "Best By" date is printed on all StarKist Tuna products for your convenience.

    Why is pouch product rmer and fresher tasting?

    Our pouch processing requires a shorter cooking time, which leaves the texture of tuna rmer,
    and results in a fresher-tasting product.

https://starkist.com/faq                                                                                 3/6
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 5 of 7
                                                              | StarKist

    How is the pouch product processed?

    For our pouch tuna, the sh are thawed, eviscerated, precooked, and cooled much the same as
    the canned product. The tuna loins are then carefully cleaned, to remove unwanted parts of
    the tuna as well as loose akes/pieces. Vegetable broth is added to the tuna loins and the
    mixture is inserted into the pouches.

    Next the pouches are sealed and sterilized. Once sterilized, the pouches are dried, and stored
    for several days prior to nal 100% inspection and nal packaging. This description is fairly
    general as our process is considered proprietary.

    How is canned tuna made?

    From the initial catch until the nished product is shipped, StarKist Tuna undergoes rigid
    quality controls. At each step of the process, we take every care to provide the quality
    consumers have come to expect from StarKist.

    The tuna are frozen while aboard the shing vessel. Once the boat reaches the dock, the
    frozen tuna are unloaded and continuously monitored. Next the sh are thawed and cleaned.
    Each sh is individually checked, and any sh not meeting our standards are removed.

    After the initial inspections, the sh are pre-cooked or steamed in large wire baskets and
    allowed to cool. Both the cooking and cooling processes are carefully timed according to the
    size and the type of sh. Next each sh is carefully hand-cleaned and inspected once again.
    The tender loins are cut into llets and then conveyed to the lling machines that prepare
    solid-pack tuna, or to the "chopper" used to prepare chunk-style tuna.

    Depending on the style, precise amounts of ne grain salt, vegetable broth and water or pure
    vegetable oil may be added. The lled cans are then vacuum-sealed and cooked (retorted) for a
    precise amount of time. We do not use all parts of the tuna in our canned product; only the
    light and white color portion of the body muscle and tissue are canned; the o al, heads, tails,
    bones, skin, and ns are put into our reduction plant to produce sh meal and oil. (As per
    David Yao, 3/01)

    What is StarKist's Dolphin-Safe Policy?

    StarKist Co. is committed to protecting the dolphins and was the rst company to adopt a
    dolphin-safe policy in April 1990. We are proud to share with you our worldwide policy to save
    dolphin lives. This policy states that:

            StarKist will not purchase any tuna caught in association with dolphins.
            StarKist continues its practice of refusing to purchase tuna caught with gill or drift
            nets, which are known to be dangerous to many forms of marine life. StarKist
            condemns the use of these indiscriminate shing methods that trap dolphins,
            whales, and other marine life along with the intended catch of sh.


https://starkist.com/faq                                                                              4/6
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 6 of 7
                                                              | StarKist

            StarKist was the rst major American tuna canning company to make this
            commitment to the public. We remain committed to this policy and require
            certi cation that all tuna we purchase is dolphin-safe. Our dolphin-safe policy
            includes StarKist tuna, as well as all of our branded and private label products.
            StarKist tuna is labeled with a special "Dolphin-Safe" logo.

    Do I need to refrigerate StarKist® Tuna in a Pouch before using?

    Because the StarKist Flavor Fresh Pouch® Tuna is a vacuum-sealed product, there's no need to
    refrigerate the pouch before opening.

    How is tuna in a pouch di erent than tuna in a can?

    StarKist Flavor Fresh Pouch® Tuna is another way of packaging tuna that has several bene ts
    over cans. The rst bene t you will notice is that there is no water in the pouch and that the
    tuna is chunkier. So there is no need to drain the pouch and you won't need a can opener to
    open it – simply tear the pouch and eat! It also has a fresher taste…it's delicious. Try it in your
    favorite tuna recipes or add a little protein on top of your salad or on crackers for a quick
    snack.

    What is Omega-3?

    Omega-3 Fatty Acids are polyunsaturated fatty acids that are found in fatty sh and some
    vegetables and nuts. EPA (Eicosapentaenoic acid) and DHA (Docosahexaenoic acid) are found
    in fatty sh. Studies have shown that Omega-3 fatty acids may be helpful in reducing blood
    cholesterol levels and reducing the risk of heart disease.

    The majority of fat in tuna comes from Omega-3 fatty acids. The Omega-3 fatty acid, DHA, is
    also found in the brain and the eye and help with the development of these systems in infants
    and young children. Some research has also shown that these fatty acids may also have a role
    in reducing in ammation. Since our bodies cannot manufacture their own supply of Omega-3s,
    we have to get them from the food we eat.

    Tuna is one of the easiest ways for Americans to get Omega-3 fatty acids in their diets. For
    more information about Omega-3 fatty acids and Nutrition, look on the "About Seafood"
    section of our website.

    What are the bene ts of eating tuna?

    Tuna is an excellent source of protein and much lower in fat, saturated fat and cholesterol than
    many other protein choices. Tuna also has essential vitamins and minerals such as Niacin,
    Vitamin B12 and Selenium. The majority of fat in tuna comes from Omega-3 fatty acids that are
    important in reducing the risk of heart disease. The American Heart Association recommends
    that Americans eat 2 servings of fatty sh, like tuna, a week. Many studies have found that
    people who eat sh 2 or more times a week have lower rates of heart disease.



https://starkist.com/faq                                                                                  5/6
6/28/2020                  Case 3:19-cv-02561-WHO DocumentFAQ
                                                           107-2      Filed 09/11/20 Page 7 of 7
                                                              | StarKist

    Tuna is a quick, easy protein choice that works for lunch or dinner – eat it right out of the
    pouch or can, put it on crackers, a salad or sandwich, and it works perfectly in pasta and rice
    dishes.

    Find some of our recipes for quick and easy meal ideas!



    About
    Careers
    Foodservice
    Contact Us
    Press
    FAQs
    Terms of Use
    Privacy Policy
    CA Supply Chain's Act
    Do Not Sell My Personal Information
    Privacy notice for California Residents

    Dive in with StarKist


    ©2020 StarKist Co. All Rights Reserved.




https://starkist.com/faq                                                                              6/6
